DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 25, 2022.  In virtue of this amendment:
Claims 6-11 and 16-19 are cancelled;
Claim 23 is newly added; and thus,
Claims 1-5, 12-15 and 20-23 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5, 12-15 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A control apparatus of a light emitting diode, comprising … “the control section further executes control corresponding to each of the parameters and executes control corresponding to the next parameter designated by the next parameter information to execute control corresponding to the plurality of parameters included in the table information one after another”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-5, 12-15 and 23 are allowed as being dependent on claim 1).
A non-transitory computer readable medium storing a program causing a computer to realize a function, the function comprising … “executing control corresponding to each of the parameters and executes control corresponding to the next parameter designated by the next parameter information to execute control corresponding to the plurality of parameters included in the table information one after another”, in combination with the remaining claimed limitations as claimed in independent claim 20.
Reasons for indicating the allowable subject matter of claims 21-22 were provided in the previous office action mailed on October 26, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Peterson – US 8,378,781
Prior art Murakami – US 2016/0381770



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 28, 2022